Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-11, 13, and 21-24 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LG ELECTRONICS: "Discussion on CSI framework for NR", 3GPP DRAFT; R1-1702455 (~presented by applicant, hereafter referred to as LG), in view of QUALCOMM INCORPORATED: "Details of CSI framework", 3GPP DRAFT; R1-1705584, (~presented by applicant, hereafter referred to as Qualcomm).
Regarding claim 1, LG teaches a wireless transmit/receive unit (WTRU) configured to transmit a channel state information (CSI) report (see at least pg. 1, second line inside the frame, “A UE can be configured for CSI acquisition” and reference to CSI reporting in the following…”), the WTRU comprising:
a receiver configured to receive an aperiodic CSI reporting request (see at least pg. 2; reference to triggering of aperiodic CSI-RS and CSI-reporting in the middle of pg. 2) on a physical downlink control channel (PDCCH); 
circuitry configured to:
determine a time gap between a last symbol of the PDCCH of which the aperiodic CSI reporting request is received and a first uplink symbol of an uplink channel for transmission of a corresponding CSI report (the aperiodic CSI reporting time offset Y, defined in the middle of pg. 2), wherein the determination of the time gap includes consideration of a timing advance value (see at least pg. 5 first paragraph). 
determine a time threshold based on subcarrier spacing used by the WTRU; and 
determine whether the determined time threshold is shorter than the determined time gap; and 
a transmitter configured to:
on a condition the determined time gap is not shorter than the determined time threshold, transmit the CSI report in response to the CSI reporting request, wherein, on a condition the determined time gap is shorter than the determined time threshold, transmission of the CSI report from the WTRU is not required.
In the same field of endeavor, Qualcomm teaches determine a time threshold based on subcarrier spacing used by the WTRU (see at least section 2.2); and 
determine whether the determined time threshold is shorter than the determined time gap (see at least section 2.2); and 
a transmitter configured to:
on a condition the determined time gap is not shorter than the determined time threshold, transmit the CSI report in response to the CSI reporting request (see at least section 2.2), wherein, on a condition the determined time gap is shorter than the determined time threshold, transmission of the CSI report from the WTRU is not required (see at least section 2.2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify LG with Qualcomm in order to transmit the CSI report at the right timing.

 claim 2, LG in view of Qualcomm teaches the WTRU of claim 1.  In the obvious combination, Qualcomm teaches wherein the CSI processing time threshold is determined based on a CSI reporting bandwidth (see at least section 2.2; “time for deriving a wideband CQI only reporting is much less than the time required for deriving a Type II subband PMI/CQI reporting”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to determine the threshold based on a CSI reporting bandwidth in order to guarantee that the UE has sufficient time for CSI computation (Qualcomm section 2.2).

Regarding claim 3, LG in view of Qualcomm teaches the WTRU of claim 1.  In addition, LG teaches wherein the CSI processing time threshold is determined based on a number of antenna ports (see at least pg. 4 last paragraph – pg. 5 first paragraph).

Regarding claim 4, LG in view of Qualcomm teaches the WTRU of claim 1.  In addition, LG teaches wherein the CSI processing time threshold is determined based on a number of antenna ports corresponding to a wideband frequency bandwidth (see at least pg. 4 last paragraph – pg. 5 first paragraph).

Regarding claim 5, LG in view of Qualcomm teaches the WTRU of claim 1.  In addition, LG teaches wherein the CSI processing time threshold is determined based on a codebook type (see at least pg. 5, paragraph 1).

 claim 6, LG in view of Qualcomm teaches the WTRU of claim 1.  In the obvious combination, Qualcomm teaches wherein the designated uplink channel is one of a physical uplink shared data channel (PUSCH) and a physical uplink control channel (PUCCH) (see at least Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date in LTE systems the designated uplink channel typically includes a PUSCH and a PUCCH.

Regarding claim 7, LG teaches a method performed by a wireless transmit/receive unit (WTRU) (see at least pg. 1, second line inside the frame, “A UE can be configured for CSI acquisition” and reference to CSI reporting in the following…”), the method comprising:
receiving an aperiodic channel state information (CSI) reporting request (see at least pg. 2; reference to triggering of aperiodic CSI-RS and CSI-reporting in the middle of pg. 2) on a physical downlink control channel (PDCCH); 
determining a time gap between a last symbol of the PDCCH of which the aperiodic CSI reporting request is received and a first uplink symbol of an uplink channel for transmission of a corresponding CSI report (the aperiodic CSI reporting time offset Y, defined in the middle of pg. 2), wherein the time gap is determined based on a timing advance value (see at least pg. 5 first paragraph). 
LG does not appear to specifically disclose determine time threshold based on subcarrier spacing used by the WTRU; and 
determining whether the determined time gap is shorter than the determined time threshold; and
transmitting, on a condition the determined time gap is not shorter than the determined time threshold, the CSI report in response to the CSI reporting request, wherein, on a condition the determined time gap is shorter than the determined time gap is shorter than the time threshold, transmission of the CSI report from the WTRU is not required.
In the same field of endeavor, Qualcomm teaches determine whether the determined time threshold is shorter than the determined time gap (see at least section 2.2); and 
a transmitter configured to:
on a condition the determined time gap is not shorter than the determined time threshold, transmit the CSI report in response to the CSI reporting request, wherein, on a condition the determined time gap is shorter than the determined time threshold, transmission of the CSI report from the WTRU is not required (see at least section 2.2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify LG with Qualcomm in order to transmit the CSI report at the right timing.

Regarding claim 8, LG in view of Qualcomm teaches the method of claim 7.  In the obvious combination, Qualcomm teaches wherein the CSI processing time threshold is determined based on a granularity of feedback to be reported (see at .  
It would have been obvious to one having ordinary skill in the art before the effective filing date to determine the threshold based on a CSI reporting bandwidth in order to guarantee that the UE has sufficient time for CSI computation (Qualcomm section 2.2).

Regarding claim 9, LG in view of Qualcomm teaches the method of claim 7.  In addition, LG teaches wherein the CSI processing time threshold is determined based on a Type I single panel codebook (see at least pg. 5, paragraph 1).

Regarding claim 10, LG in view of Qualcomm teaches the method of claim 7.  In the obvious combination, Qualcomm teaches wherein the CSI report includes CSI corresponding to a wideband frequency granularity (see at least section 2.2; “time for deriving a wideband CQI only reporting is much less than the time required for deriving a Type II subband PMI/CQI reporting”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to determine the threshold based on a CSI reporting bandwidth in order to guarantee that the UE has sufficient time for CSI computation (Qualcomm section 2.2).

 claim 11, LG in view of Qualcomm teaches the method of claim 7.  In addition, LG teaches wherein the CSI report includes CSI corresponding to a maximum of 4 CSI-RS ports (see at least pg. 2).

Regarding claim 13, LG in view of Qualcomm teaches the method of claim 7.  In addition, LG teaches further comprising: receiving one or more parameters related to the determination of the CSI processing time threshold, via radio resource control (RRC) signaling (see at least pg. 6 Proposal 8).

8.	Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0124663 A1 by Chen et al. (~provided by applicant, hereafter referred to as Chen), in view of Qualcomm.

Regarding claim 21, Chen teaches a radio communication apparatus (see at least Fig. 7) comprising:
a radio transceiver (see at least Fig. 7); and 
circuitry configured to:
transmit, to a transmit/receive unit (WTRU) via the radio transceiver (see at least Fig. 7), an aperiodic channel state information (CSI) report request (see at least ¶ [0072]-[0073]) on a physical downlink control channel (PDCCH) (see at least Fig. 7). 
Chen does not appear to specifically teach on a condition a time gap which is determined by the WTRU is not shorter than a time threshold, receive the CSI report from 
In the same field of endeavor, Qualcomm teaches on a condition a time gap which is determined by the WTRU is not shorter than a time threshold, receive the CSI report from the WTRU via the radio transceiver in response to the CSI reporting request (see at least section 2.2), wherein, on a condition the time gap is shorter than the time threshold, reception of the CSI report is not required (see at least section 2.2), wherein the time gap is between a last symbol of the PDCCH of which the aperiodic CSI reporting request is received by the WTRU and a first uplink symbol of an uplink channel for transmission of a corresponding CSI report from the WTRU (see at least section 2.2), wherein the time gap includes consideration of a timing advance value, and wherein the time threshold is based on subcarrier spacing used by the WTRU (see at least section 2.2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chen with Qualcomm in order to transmit the CSI report at the right timing.

 claim 22, Chen in view of Qualcomm teaches the radio communication apparatus of claim 21.  In the obvious combination, Qualcomm teaches wherein the radio communication apparatus is a gNB or one of multiple network elements included in the gNB (see at least pg. 3 first paragraph).

Regarding claim 23, Chen teaches a method for a radio communication apparatus (see at least abstract and Fig. 7), a method comprising:
transmitting, to a transmit/receive unit (WTRU), an aperiodic channel state information (CSI) report request on a physical downlink control channel (PDCCH) (see at least Fig. 7 and ¶ [0072]-[0073]); and 
Chen does not appear to specifically teach on a condition a time gap which is determined by the WTRU is not shorter than a time threshold, receive the CSI report from the WTRU via the radio transceiver in response to the CSI reporting request, wherein, on a condition the time gap is shorter than the time threshold, reception of the CSI report is not required, wherein the time gap is between a last symbol of the PDCCH of which the aperiodic CSI reporting request is received by the WTRU and a first uplink symbol of an uplink channel for transmission of a corresponding CSI report from the WTRU, wherein the time gap includes consideration of a timing advance value, and wherein the time threshold is based on subcarrier spacing used by the WTRU.
In the same field of endeavor, Qualcomm teaches on a condition a time gap which is determined by the WTRU is not shorter than a time threshold, receive the CSI report from the WTRU via the radio transceiver in response to the CSI reporting request (see at least section 2.2), wherein, on a condition the time gap is shorter than the time threshold, reception of the CSI report is not required (see at least section 2.2), wherein the time gap is between a last symbol of the PDCCH of which the aperiodic CSI reporting request is received by the WTRU and a first uplink symbol of an uplink channel for transmission of a corresponding CSI report from the WTRU (see at least section 2.2), wherein the time gap includes consideration of a timing advance value, and wherein the time threshold is based on subcarrier spacing used by the WTRU (see at least section 2.2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chen with Qualcomm in order to transmit the CSI report at the right timing.

Regarding claim 24, Chen in view of Qualcomm teaches the method of claim 23.  In the obvious combination, Qualcomm teaches wherein the radio communication apparatus is a gNB or one of multiple network elements included in the gNB (see at least pg. 3 first paragraph).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATASHA W COSME/Primary Examiner, Art Unit 2465